DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The examiner fails to locate any description of an internal chamber of precise fixed volume as in claim 1 and the method of claim 20 including the steps a-c, as recited.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate sub combinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. 
	It is noted that claims 1-17 are directed to an apparatus not a method of use. The vial is defined by the positively claimed/listed elements. It is noted that although claim 1 mentions tubing, proteins, a counting receptacle, well, blood, and  living subject, well, fluid, drug, tracer, sample material, cells, sample, none are positively claimed as elements of the invention, a vial. The prior are materials and/or articles intended to be worked upon. There is no requirement for the claimed vial to be used with any of the unclaimed materials nor be used in any specific process nor subjected to any processes such as applying any vacuum pressure at the egress. 
Claims 1 is objected to because of the following informalities:  Claim 1 and other claims are not drafted according US practices noted above.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The claims employ awkward, confusing, vague, and ambiguous language that is not consistent with US practices. Although the examiner has attempted to identify and specify such issues, it is hereby requested that applicant correct any issues that have been inadvertently omitted by the examiner. 
Claim 1 reads a long run-on clause. The examiner is not clear as to where the preamble ends and body of the claim begins. Furthermore, it is unclear where each positively claimed element that is intended to define the vial begins and ends. Furthermore, it is unclear what each of the phrases in the series of phrases is intended to modify. For example it is unclear what the phrases, “made of a material with low surface-adhesion properties for proteins” and “shaped to fit into…” are meant to modify. Furthermore, it is noted that the shaped to fit phrase does not provide for any dimensions, measurements, nor specific shape. Just because the unclaimed cylindrical well would be cylindrical this does not provide for any specific dimensions of the well. Anything smaller that the well regardless of shape would be able to fit in the well. Here there is no relative basis that requires any element of the vial to be any specific shape nor possess any specific, definitive dimensions. It is noted that the “such that” clause does not provide for any further structural element/limitations of the claimed invention. What is possible, intended to be, or can be done with the vial relative to other unclaimed articles/materials does not necessarily provide for further structural limitations of the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). See any other claim employing the same phrase or similar phrases such as, “so as to”, “so that”, “to cause” etc.  See claims 3, 8-11, and 18-19.
The term “precise” in claims 1, 8, and 18 is a relative term which renders the claims indefinite. The term “precise” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no indication as to what is required of a volume or quantity of anything for it to be considered as “precise”. What may be considered as precise by one person may not be considered as such by another and vice versa.
The term “low surface adhesion” in claims 1 and 7 is a relative term which renders the claim indefinite. The term “low surface adhesion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term does not provide for any definitive basis to determine what is considered low surface adhesion.
It is unclear how claim 2 recited process further limits the invention because a process of manufacture that does not further structurally limit the invention. Furthermore, it is noted that a pathway has multiple cross-sections. Here, the claim is not directed to any specific cross-section.
Claim 3 is unclear because the claim is contradictory. The claim recites that the cross section constant (i.e. the same, does change), yet the claim also states the cross section “changes to elliptical”. Therefore, it is unclear what applicant is attempting to and intends to claim. 
Claim 3 recites the limitations "the elliptical section"; “the vertical plane”; “the bottom of the vial” and “the volume” in the last 2 lines.  There is insufficient antecedent basis for these limitations in the claim.
It is noted that the entire invention that applicant is attempting to define is “a vial”. Therefore, each positively claimed element is also the vial. Therefore, it is unclear what element or elements applicant is referring to when the phrase “the vial” is employed throughout the claims. For example, in claim 4 it is unclear what is meant by the vial is a flat spiral. This not consistent with the specification nor the drawings. The entire vial is not a spiral nor is the entire vial flat. The entire vial is not a flat spiral as recited. If applicant intends for specific elements of the vial to be flat and/or spiral, then the claim should clearly provide for such. Furthermore, it noted that the alternative phrase provided in parentheses is not a requirement and does not further structurally limit the invention. (See also claim 8 and any other claim including parentheses).  The flat detectors are not elements of the vial. 
As to claim 5, it is unclear what is meant by in the shape of a well because a well is not a known geometrical shape. A well can be of any desirable shape one may choose. Furthermore, it is unclear if the phrase “with ingress and egress” is an attempt to refer back to the ingress and the egress of claim 1. As presently drafted, they are not required to be one in the same.
The terms “narrow” and “larger” in claim 5 are relative terms which renders the claim indefinite. The terms “narrow” and “larger” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A path that considered narrow to one person may not be considered as such to another. Furthermore, it is unclear if applicant intents for the claimed invention to comprise a well and what is meant by the well being larger. There is no relative basis provided to require the well to be larger than any claimed element of the invention.
Claim 5 recites the limitations "the shape of a well"; “the sides leading to…”; “the bottom of...”; and “the assembled vial”.  There is insufficient antecedent basis for these limitations in the claim. Nothing has been claimed as comprising any sides. The vial has not been referred to as being assembled and claimed has having any bottom. 
As to claim 6, it is noted that the terms extruded and moldable are directed to manufacturing processes that do not further structurally limit the invention. Furthermore, the claim does not state what specific elements each term modifies. Furthermore, it is unclear what is the structural nexus, connectivity between each of the coil, outer container, fitted cover, and prior positively claimed elements of claim 1. The cover is not required to located on, covering anything. It is unclear what the coil is inner in reference to and what the container is outer to. Furthermore, it is unclear if the ingress and egress are the same or different from that of claim 1. 
It is unclear how claim 7 further structurally limits the invention. Reciting the subjective reason(s) why applicant selected the material of manufacture of the coil does not further structurally limit the coil. 
Regarding claim 7, the phrases “its desirable” and "particularly…" renders the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). Desires are not requirements. 
As to claims 8 and 19, it is unclear if a single or multiple one-way valves are located at each of the ingress and egress. 
Claim 8 recites the limitation "the container”.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is noted that what “can be” done in a process relative to an unclaimed subjectively labeled “desired” fluid  does not provide for a further structural limitation. 
Claim 9 recites the limitation "the surface adhesion properties of", “the material”, “the flow through performance of the vial”.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is noted that the “when” clause is directed to condition that is never required to occur. The vial nor any specific element thereof is required to ever be exposed to any specific “sample” or anything else. Furthermore, it is unclear what is meant by “pre-treated”. The claims are directed to an apparatus not a process of use nor manufacture. No element of the vial is required to be “pre-treated”, treated nor exposed to albumin relatively prior to any occurrence of anything else. 
It is unclear how claim 10 further structurally limits the invention because the claim is directed to a process of manufacture. The claims are directed to an apparatus not a process of manufacture. See prior rejections/remarks above. 
Claim 10 recites the limitations “the time” and "the action".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations "cells in…” and “the sample".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation "vials of claim 1".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 is directed to a (single) vial. 
As to claim 12, it is unclear what is structurally meant by “labelled”. Any container vial can be subjectively considered as labelled because one can mentally label a structure. 
The term “suitable package” in claim 12 is a relative term which renders the claim indefinite. The term “suitable package” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What may be considered a suitable package by one person may not be considered as such by another and vice versa.
As to claim 13, it is unclear what is required of a vial for it to be considered an “injectate vial”. Furthermore, it is unclear what is the structural nexus of the “one or more injectate vials to the prior plurality of labelled dimensionally identical vials of claim 12. Furthermore, it is noted that the source (what lot it is considered as) of the of the tracer does not structurally define the invention. 
It is noted that the term “tracer” is not defined as being any specific chemical. One can subjectively refer to any material as tracer. 
As to claim 14, it is unclear what is required of a vial for it to be considered a “standard vial”. Furthermore, it is unclear what is the structure nexus of the “one or more standard vials to the prior plurality of labelled dimensionally identical vials of claim 12 and the vial of claim 1. Furthermore, it is noted that the “by diluting” clause appears to be directed to a process by which the solution was created/manufactured, which does not further structurally limit the claimed kit. Furthermore, it is unclear what is the structural nexus of  “each injectate vial” to the prior plurality of vials of claim 12 and vial of claim 1. It is also unclear what is the structural nexus of the “known volume” to any of the prior positively claimed structural elements.
It is unclear how claim 15 further structurally limits the invention because no sample collection vials are required to be present in the kit. Furthermore, it is unclear what is the structural nexus/relationship of the “zero or more empty sample collection vials” to the vials of claim 12 and vial of claim 1. 
As to claim 18, it is unclear how the method is recited as being “a method for collecting, storing, transporting, and/or measuring a precise volume of blood because none of the steps recited in the claim requires blood to be collected nor stored in the vial and there is no step that requires for any volumetric measuring of any blood. As to step c, it is noted that the blood is drawn completely through the vial, so the blood is not collected, stored, nor measured in the vial and it is not recited what is the final destination to where the blood ends up when been drawn completely through the vial. 
As to claim 19, it is unclear if what is included in the parenthesis is intended to be required. As noted above, such is not considered as requirements. Furthermore, it is unclear what is considered as “etc.” because the claim nor specification provides a definition of such. Therefore, it is unclear what is the scope, metes and bounds of the claim. 
Claim 20 recites the limitation "the indicator dilution method”.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear where the preamble of the claim ends and listing of the steps intended to define method begins because no recognized transitional phrase is employed in the claim.  
Claim 20 recites the limitation "the injectate vial” in a.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what is structurally considered an unknown volume and a flow-through means because no “unknown volume” is structurally defined in claims 20, 12, and 1. Furthermore, it is unclear if applicant intends to invoke 112(f), means-plus-function language because the phrase “flow-through means” is not drafted according to such. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “flow-through means “in claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim limitation “flow-through means” (appears to, maybe asserted as or intends to) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As to claim 20, it is unclear how the steps as claimed results in being the indicator dilution method because nothing is required to be done using the kit as defined in claim 12 that results in the dilution of anything. Furthermore, it is unclear how and where the injectate vial is injected from and into. The examiner fails to locate any description of such in the specification. 
Claim 20 recites the limitations "the injectate vial", “the counts of…”, “the standard vial and patient vial”, and “the subject volume”.  There is insufficient antecedent basis for these limitations in the claim. Furthermore, it is unclear what structurally defines and is considered to be each of the prior. 
The term “short interval” in claim 20 is a relative term which renders the claim indefinite. The term “short interval” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What may be considered a short interval to one person may not be considered as such by another person and vice versa. Furthermore, there is no indication, relative basis provided as to where, when, in-between what steps an interval of any definitive amount of time period is required to occur. Furthermore, it is unclear how, what, and who is employed to take a sample. Furthermore, it is unclear what is the structural nexus of an empty collection vial, standard vial, and patient vial to the vials of claim 12 and vial of claim 1, and what is distinction between, how one determines what is considered as a empty collection vial, standard vial, patient vial, labelled vial, and vial of claim 1. The methods of claims 18-20 are vague, ambiguous, confusing, and unclear, including for reasons previously stated above.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, and 12 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Kreusch et al., US 2016/0001285.
Kreusch discloses a reaction vessel (vial) for a vertical operating position geometrically bits into a standard receiving vessel providing an outer volume, for example a centrifuge tube, microplates and deep well plates (outer vial/container; suitable package 16, 17). The reaction vessel including at least one upper opening (ingress/egress 1) with a seal element (connectors 19) for reversible sealing for typical liquid handling techniques for filling, emptying mixing and gassing; at least one upper opening (ingress/egress 1) for pressure balancing and overrun; and a form stable body which forms at least one non capillary reaction cavity as an inner volume (chamber 3) with at least one semipermeable membrane as a side wall. The at least one upper opening 1 with the seal element for reversible sealing for standard liquid handling for filling, emptying, mixing and gassing leads through at least one capillary channel (internal chamber 6a, pathway of fixed cross-section) in the form stable body vertically into a lower portion of the reaction vessel and forms an opening at this location. (Abstract, figures 1-13 and descriptions thereof).
As shown in the figures the vessel is flat. 
he fixated base element is advantageously but not necessarily made from injection moldable plastic material like e.g. polystyrene, polycarbonate or polypropylene. The membrane as illustrated in FIGS. 4A-C is mounted flush by gluing, bonding injection molding onto the membrane or by welding on the lateral beams (FIGS. 9A, B, 4) (paragraph 0047, 53).
The reference discloses a kit including vials in a package in figure 5. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kreusch et al., US 2016/0001285 as applied above.
Kreusch et al. teaches applications are cleaning protein and/or peptide samples, in particular a desalinization before using mass spectrometer analysis methods, optimizing protein renaturalizations with various buffer solutions, removing colorants after a protein labeling or a buffering of a protein sample. By the same token, a modification of glycoproteins and their handling and in vitro translations of proteins can be performed. An enzymatic activity test or a plasmid or primer cleaning. (paragraph 0077). 
Kreusch et al. does not specify use of a valve and that the vessel (vial) is treated with a compound of filled with a  radioactive or fluorescent compound.
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness.
It would have been obvious to and within the common sense, predictability, knowledge, and skill of one of ordinary skill in the art before the effective filing date of the invention to employ valves at the ingress and egress to control the flow of fluid into and out of the vessel and to treat the device and fill the device with suitable compounds to perform the applications of Kreusch. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN R. GORDON
Examiner
Art Unit 1798



/BRIAN R GORDON/             Primary Examiner, Art Unit 1798